                          Case 1:19-cv-11570-ER Document 46 Filed 01/04/21 Page 1 of 4



See last page.
           William Cafaro, Esq.
           Partner
                                                 WC
                                                  LAW OFFICES OF
                                                  WILLIAM CAFARO
                                                                                                                Louis M. Leon, Esq.
                                                                                                                          Associate
           ADMITTED IN NY, CA, MD & TX
                                                          108 West 39th Street, Suite 602                             ADMITTED IN NY
           Email: bcafaro@cafaroesq.com                    New York, New York 10018                       Email: lleon@cafaroesq.com
                                                            Telephone: 212.583.7400
           Amit Kumar, Esq.                                 Facsimile: 212.583.7401
                                                              www.cafaroesq.com
                                                                                                             Matthew S. Blum, Esq.
           Managing Attorney                                                                                           Of Counsel
           ADMITTED IN NY & NJ                                                                                        ADMITTED IN NY
           Email: akumar@cafaroesq.com                                                                    Email: ablum@cafroesq.com

           Andrew S. Buzin, Esq.                                                                          Deena L. Buchanan, Esq.
           Of Counsel                                                                                                 Of Counsel
           ADMITTED IN NY, FL & DC                                                                               ADMITTED IN NM & NJ


                                                                             January 4, 2021
           Via ECF
           Hon Edgardo Ramos, USDJ
           United States Courthouse
           40 Foley Square
           New York, NY 10007
                                                Re: Jimenez v. Bosie LLC et al
                                                Case No.: 19-cv-11570

           Your Honor,

                     This firm represents the Plaintiff in the above referenced FLSA matter. We write to
             respectfully request an Order, pursuant to Rule 37(a) of the Federal Rules of Civil Procedure, (1)
             compelling Defendants fully respond to Plaintiff’s demand pursuant to SDNY Local Civil Rule 26.1
             dated September 28, 2020 and state the individual defendants’ “residence and domicile, and any
             state or other jurisdiction of which that party is a citizen for purposes of 28 U.S.C. § 1332;” (2)
             compelling defendants to produce their tax returns; (3) compelling Defendants to produce
             verifications to the Defendants’ responses to Plaintiffs’ interrogatories; (4) striking defendants boiler
             plate objections to the Plaintiffs’ discovery demands; (5) compelling production of any audio files
             which correspond to any transcripts which were produced during discovery or precluding the use of
             said transcript and audio file in a deposition, motion practice, or trial for the prosecution, defense,
             or rebuttal of any claim or defense herein; (6) compelling defendants to produce a privilege log to
             the extent they are asserting any claim of privilege; and (7) awarding Plaintiff attorneys’ fees
             associated with having to make this motion. Should the latter part be granted, we request permission
             to submit a fee application.
                     This letter1 represents Plaintiff’s last resort following frustrated efforts to extract necessary,
             highly relevant and probative information from Defendants. Unfortunately, Defendants have resisted
             and obstructed all of Plaintiff’s discovery requests from the inception of the discovery period. As a
             result, Plaintiff is forced to seek Court intervention.

             Factual Background and Procedural History
                   After the Court vacated a default against the Defendants, Defendant Nilesh Dawda has
             moved to dismiss the Complaint against him on the basis of defective service of process. See, D.E.
             1
              We apologize for going over Your Honor’s page limit as set forth in the Court’ Individual Rules of Practice. However,
             we respectfully request this submission be accepted in its entirety.
           Case 1:19-cv-11570-ER Document 46 Filed 01/04/21 Page 2 of 4




33; 35. On September 28, 2020 Plaintiff served a demand for addresses pursuant to Local Civil Rule
26.1, on the defendants and each of them. See, Exhibit 1. On October 7, 2020, Plaintiff also served
other discovery demands in this action. A copy of the Plaintiff’s interrogatories are appended hereto
as Exhibit 2. A copy of the Plaintiff’s First Request for Documents is appended hereto as Exbibit
3. After Defendants failed to respond, Plaintiff moved to compel on November 16, 2020. See, D.E.
40. In response to our motion, Defendants responded to the outstanding discovery demands. A copy
of the Defendants’ Response to our Rule 26.1 demand is appended as Exhibit 4. A copy of
Defendants’ response to interrogatories is appended hereto as Exhibit 5. A copy of Defendants
response to document demands is appended hereto as Exhibit 6. As Defendants’ responses were
substantially non-responsive to legitimate, relevant and material discovery requests, on November
25, 2020, the parties conducted a meet and confer via telephone between the undersigned and
Defendants’ counsel Robert Rambadadt, Esq. After not receiving agreed to discovery for over a
month, this letter motion follows.

Defendants Must be Compelled to Fully Respond to Plaintiff’s demand pursuant to SDNY Local
Civil Rule 26.1.

The request at issue states:

       For each defendant furnish a verified statement setting forth the following: (a) If the
       responding party is a natural person, that party’s residence and domicile, and any
       state or other jurisdiction of which that party is a citizen for purposes of 28 U.S.C. §
       1332;

Ex. 1. On October 14, 2020, Defendants sent an unverified response, appended hereto as Exhibit 2,
which stated:

       Objection this question is improper and more appropriate for a deposition, without
       waiving the objection defendants respond as follows: Defendants are not in possession
       of the requested information at this time. If and when defendants possess the requested
       information it will be provided to plaintiff in accordance with FRCP 26.

Ex. 4. The response is wholly improper and the objections are without merit. Moreover, Defendants
failed to verify their responses as required under the local rule. See, Local Civil Rule 26.1. AS such,
the Defendants’ objections must be stricken and Defendants should be compelled to fully respond
to this demand without objections. To the extent that any of the Defendants fail to give full verified
responses to this demand, Defendants’ counsel should be deemed, for the purposes of this litigation,
that Defendant’s residence and domicile.

Defendants’ Must be Compelled to Produce their Tax Returns

         On October 7, 2020, the Plaintiff demanded the Plaintiff’s tax returns from the years 2016
to the present. See, Exhibit 3 at ¶ 38. In response to this targeted demand, Defendants objected by
stating:




                                             Page 2 of 4
          Case 1:19-cv-11570-ER Document 46 Filed 01/04/21 Page 3 of 4




       Defendants object to this request as overly broad, vague. unduly burdensome,
       ambiguous, duplicative and not reasonably calculated to lead to the discovery of
       admissible evidence. Subject to the above objections, Defendants are not currently in
       possession of documents relevant to this request.

Exhibit 6 at ¶ 38. These boilerplate objections lack any merit and is specifically targeted so that
the Plaintiff receives relevant documents. Specifically, the documents are necessary to prove that
the entity defendants are an enterprise engaged in commerce under the FLSA. Moreover, the
individual Defendants’ tax returns are necessary to prove employer status under the FLSA. Given
these legitimate requests, Defendants’ objections and failure to produce these documents is absurd
and they should be compelled to produce their tax returns. See, Yong F. Ke v. 85 Fourth Ave.,
Inc., 07-cv-6897 2009 U.S. Dist. LEXIS 33250, at *18-19 (S.D.N.Y. Apr. 20, 2009) (Francis, M.J)
(Requiring corporate defendants to produce their federal, state, and local tax returns without
redactions, and to produce the tax returns of the individual defendants).

Defendants Must Produce Any Relevant Audio Files Which Are in Their Possession

         On October 7, 2020, the Plaintiff demanded the Plaintiff’s tax returns from the years 2016
to the present. See, Exhibit 3 at ¶ 21. In response to this targeted demand, Defendants objected by
stating:

       Defendants object to this request as overly broad, vague. unduly burdensome,
       ambiguous, duplicative and not reasonably calculated to lead to the discovery of
       admissible evidence. Subject to the above objections, Defendants has produced all
       relevant documents in its possession.

Exhibit 6 at ¶ 21. These boilerplate objections lack any merit and is specifically targeted so that
the Plaintiff receives relevant documents. Moreover, Defendants state that they have produce all
relevant documents in their possession, however, during the parties meet and confer, the
Defendants admitted that they did not provide any audio files responsive to this demand and further
stated they would supplement. The fact that Defendants have refused to produce these files while
simultaneously providing a document which they claim is a transcript between the Plaintiff and an
individual defendant may evidence underlying misconduct, including, but not limited to, spoliation
of evidence and/or fraud. Given this, Defendants should be compelled to respond to this demand
or they should be precluded the use of said transcript and audio file in any deposition, motion
practice, or trial for the prosecution, defense, or rebuttal of any claim or defense herein.

Each Defendant Must be Compelled to Verify Their Interrogatory Responses

        Defendants have failed to verify the interrogatory responses. Such failure to execute a
verification attesting to the accuracy and completeness of the interrogatory responses violates Rule
33(b)(5) of the Federal Rules of Civil Procedure. As such, each of the Defendants attesting to the
accuracy and completeness of each of the interrogatory responses. See, Potter v. Obolensky, 1988
U.S. Dist. LEXIS 1530 (S.D.N.Y 1988) (rejecting unverified answers as "deficient for want of
verification").

Defendants Boilerplate Objections Must be Stricken
                                             Page 3 of 4
                         Case 1:19-cv-11570-ER Document 46 Filed 01/04/21 Page 4 of 4




                      Throughout their discovery responses, Defendants have used general and/or nonsensical
              objections. See, Exhibits 5, 6. Courts have soundly rejected such blunderbuss, boiler-plate
              objections as relieving the producing party of its FRCP discovery obligations. See, Fed R. Civ. P.
              33 (“The grounds for objecting to an interrogatory must be stated with specificity.”); Fed. R. Civ.
              P. 34 (“An objection to part of a request must specify the part and permit inspection of the rest.);
              As noted above, Defendants’ blunderbuss, pro forma, uniform objections to each and every
              interrogatory have been soundly rejected by the Courts. Defendants may not avoid answering
              these questions by simply setting forth every conceivable blunderbuss, rote, pro forma objection
              uniformly in response to all questions posed. Given this, the Defendants must be stricken and they
              should be required to issue full responsive answers to Plaintiff’s discovery demands. See, Leibovitz
              v. City of New York, 2017 U.S. Dist. LEXIS 15662 at *4 (SDNY Feb 3, 2017).

              Defendants Must Produce a Privilege Log

                     To the extent the Defendants maintain that any response or document is covered by any
            privilege, Plaintiff is entitled to a privilege log. Such, a request is axiomatic and Defendants refusal
            to produce such a document further evidences their real motive of delaying the prosecution of this
            action.
                                                                 ***
                     The specified discovery requests are clearly legitimate and important areas of inquiry. It is
            clear that Defendants have engaged in blatant and contumacious conduct in total disregard of
            FRCP discovery mandates. As such, we respectfully request an Order, pursuant to Rule 37(a) of
            the Federal Rules of Civil Procedure (1) compelling Defendants fully respond to Plaintiff’s
            demand pursuant to SDNY Local Civil Rule 26.1 dated September 28, 2020 and state the
            individual defendants’ “residence and domicile, and any state or other jurisdiction of which that
            party is a citizen for purposes of 28 U.S.C. § 1332;” (2) compelling defendants to produce their
            tax returns; (3) compelling Defendants to produce verifications to the Defendants’ responses to
            Plaintiffs’ interrogatories; (4) striking defendants boiler plate objections to the Plaintiffs’
            discovery demands; (5) compelling production of any audio files which correspond to any
            transcripts which were produced during discovery or precluding the use of said transcript and audio
            file in a deposition, motion practice, or trial for the prosecution, defense, or rebuttal of any claim
            or defense herein; (6) compelling defendants to produce a privilege log to the extent they are
            asserting any claim of privilege; and (7) awarding Plaintiff attorneys’ fees associated with having
            to make this motion. Should the latter part be granted, we request permission to submit a fee
            application.
                                                               Respectfully Submitted,
Defendants are directed to respond by January 7, 2021.         LAW OFFICE OF WILLIAM CAFARO
The response shall not exceed three pages. The parties
are directed to appear before the Court for a telephonic
conference on January 19, 2021 at 11:00 a.m. The
parties shall call (877) 411-9748 at that time and use
access code 3029857, followed by the pound (#) sign.
                                                            ___ ___________________
So ordered.
                                                            By: Amit Kumar, Esq. (AK 0822)
                                                            Attorneys for Plaintiffs
           CC:
           All Counsel of Record (via ECF)
           1/4/2021                                        Page 4 of 4
